Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2010                                                                                            Marilyn Kelly,
                                                                                                                   Chief Justice

  139592                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 139592
                                                                   COA: 291605
                                                                   Wayne CC: 06-010757-FC
  CHARLES WOMACK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2010                  _________________________________________
           y0907                                                              Clerk